Dore, J.
(dissenting). The city imposed a tax solely on the transfer of title or possession and not on the contract to sell, and since transfer of title or possession took place wholly within the city, the transaction taxed originated in and was consummated within the territorial limits of the city and was accordingly taxable under the enabling act (Matter of American League Baseball Club of N. Y., Inc., v. Taylor, 274 N. Y. 475), and a valid impost unless it amounts to an unlawful burden on interstate commerce. As a nondiscriminatory tax applicable equally to intrastate as well as interstate transactions it is not a direct undue burden on interstate commerce. (Wiloil Corporation v. Pennslyvania, 294 U. S. 169 [Feb. 1935].)
If foreign vendors in New York city doing a business in which transfer of title or possession takes place within the city need not collect the tax from purchasers it is obvious that they gain a great economic advantage over their local and resident competitors, and while the enabling act forbids discrimination against foreign vendors it does not authorize discrimination against local vendors.
The determination of the city comptroller should be confirmed and the order of certiorari dismissed.
Order of certiorari sustained and the determination of the comptroller of the city of New York, in so far as it held that the tax was applicable, annulled, with fifty dollars costs and disbursements to the petitioner. Settle order on notice.